Citation Nr: 1104932	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
knee strain.

2.  Entitlement to service connection for the residuals of a 
right knee strain, to include as secondary to the left knee 
strain.

3.  Entitlement to service connection for the residuals of a cold 
injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.


REMAND

In December 2010, the Veteran requested a hearing before the BVA 
at the RO.  Since the failure to afford the Veteran a hearing 
would constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter must 
be addressed prior to any appellate review.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify the 
Veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional development 
and to ensure due process, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  No action is required of 
the Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


